Title: To George Washington from James Mease, 10 April 1792
From: Mease, James
To: Washington, George



May it please your Excellency
Philadelphia April 10th 1792

I have taken the liberty of addressing you on a subject of some importance, with regard to myself; and hope it will not be thought intruding on that time, which I well know is occupied with the consideration of much more weighty concerns, or be thought too arrogant, as what I have to offer is meant with the greatest humility and respect.
A few weeks since I applied to the Hble the secretary of war, for the post of a Surgeon in the hospital department, which I understood was to be a part of the medical establishment, in the army intended for the Westward; and accompanied the application with the certificate of my attendance, on the practice of the physicians & Surgeons, of the Pensylvania hospital; for three years and four months, referring him, at the same time, to that, given to me; with the rest of the candidates, last year; respecting our qualifications as surgeons, and also to the particular one, concerning myself, from my late preceptor Doctor John Jones, which were granted me on a wish that I expressed of entering the army; But on a more mature deliberation I was induced to relinquish the scheme, chiefly at the desire of Dr Jones, under whose care I thought I could obtain much more surgical knowledge than by accepting the commission of Surgeons mate.
The Secretary at War was likewise informed by Drs Shippen, & Hutchinson of my qualifications as a surgeon, and also of my having passed the examination for a degree of Doctor in Medecine, in the University of this City. I was greatly surprised therefore, on hearing yesterday evening, from several quarters, of my being in the list of those nominated for Surgeons mates, By this I am put on a footing with some of those who began the Study of medecine one year and a half later than myself, and who had

neither the opportunities, nor advantages with myself, except being under the direction of a physician.
If, after nigh one year being spent, in New York, in devoting my time almost solely, to acquiring the rudiments of our profession, or the preperation & Composition of medecines; three years close attendance on the practice of the Pensylvania hospital; near a year longer, under the care of a private physician, part of the same time under Dr Jones for the express purpose of learning surgery; and after being thought worthy by the Medical professors of a doctors degree, which I shall take in about three weeks, & recieving a liberal education, from our College; The secretary at War has thought fit to represent me as only qualified for a surgeon’s mate; I would rather wish to decline accepting the commission.
I will urge as arguments in my favour, but would mention, the circumstances of my father, having been a citizen, of this place, for nigh forty years; his loosing a handsome independant property by joining in the late struggle for liberty, with two of my uncles; and my wishes to relieve the former, from the expense of maintaining me, which is a principal motive of my desire of entering the army; nor lastly, the circumstance of some young men being appointed to surgeon’s posts, who were in Great Britain during the whole war, none of whose family lived in this Country; and who have not had the recommendations, that I have brought forward. With the greatest respect and humility, I beg leave to subscribe myself your Excellency’s obedient servant

James Mease

